Exhibit 10.5
 


Amendment to Xplore Technologies Corp. 2009 Stock Incentive Plan


This Amendment to the Xplore Technologies Corp. 2009 Stock Incentive Plan is
effective as of July 3, 2018.


WHEREAS, the Board has determined to increase the number of shares of common
stock relating to awards under the Company’s 2009 Stock Incentive Plan (the
“Plan”) that any single participant may receive in any calendar year from Five
Hundred Thousand (500,000) to Seven Hundred Fifty Thousand (750,000).
 
NOW, THEREFORE, the Plan shall be amended as follows:


1. Pursuant to Section 18(b) of the Plan, Section 5(b) of the Plan is hereby
amended to increase the number of shares of common stock relating to Awards (as
defined in the Plan) that any single participant may receive in any calendar
year from Five Hundred Thousand (500,000) to Seven Hundred Fifty Thousand
(750,000).


2. Except as amended hereby, the terms and conditions of the Plan shall remain
in full force and effect.



 
XPLORE TECHNOLOGIES CORP.
 
 
 
By: /s/ Tom Wilkinson                               
 
Name: Tom Wilkinson
 
Title: Chief Executive Officer


